UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7040



LINWOOD REED,

                                              Plaintiff - Appellant,

          versus


UNKNOWN DEPUTIES, in black ski masks,

                                              Defendant - Appellee,

          and


STAN G. BARRY, Sheriff; LISHAN KASSA, Doctor;
KAHLID MAHMOOD,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-01394-CMH)


Submitted:   November 28, 2007          Decided:    December 17, 2007


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linwood Reed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Linwood   Reed   appeals        the    district    court’s      order

dismissing this action without prejudice because Reed failed to

comply with a court order.*           We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.          Reed v. Unknown Deputies, No. 1:06-cv-

01394-CMH (E.D. Va. filed June 13, 2007; entered June 15, 2007).

We deny Reed’s motions for a subpoena duces tecum and dispense with

oral       argument   because   the    facts    and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                         AFFIRMED




       *
      The court ordered Reed to sign and return a form consenting
to the withholding of fees from his inmate account or risk
dismissal of the action.

                                       - 2 -